First Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,259,839. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite 3-(4’-substituted)-benzyl-ether derivatives and compositions thereof.  The instant claims differ from the cited patent in the recitation of (a) the scope of the claimed compounds, (b) process for the manufacture of the claimed compounds and (c) method for treatment utilizing the claimed compounds, i.e., the reference claims are limited to compound: 

    PNG
    media_image1.png
    219
    284
    media_image1.png
    Greyscale
which is proviso out by the instant claims.  
However, where, as here, a compound is disclosed to have a particular utility, one of ordinary skill in the art would have a reasonable expectation that modifying the compound by the interchange of hydrogen and alkyl would yield compounds having similar properties. Hydrogen and methyl substitutions are known in the steroid art and have been held to be obvious variants of each other. See In re Wood, 582 F.2d 638, 199 USPQ 137 (CCPA, 1978). The interchange of an alkyl group and hydrogen, in and of itself, is obvious. See Ex Parte Bluestone, 135 USPQ 199 (B.P.A.I. 1961); In re Lincoln and Byrkit, 53 USPQ 40 (C.C.P.A. 1942); In re Druey and Schmidt, 138 USPQ 39 (C.C.P.A. 1963); In re Lohr and Spurlin, 137 USPQ 548 (C.C.P.A. 1963); In re Hoeksema, 158 USPQ 596 (C.C.P.A. 1968); In re Hoke, 195 USPQ 148 (C.C.P.A. 1977); Ex parte Fauque, 121 USPQ 425 (B.P.A.I. 1954); Ex parte Henkel, 130 USPQ 474, (B.P.A.I. 1960).
The claimed invention would have been obvious to one having ordinary skill in the art because the close structural similarity of the reference compound would suggest the claimed compounds.  The skilled artisan would have the reasonable expectation that the claimed compounds would have the similar/same properties as the reference compound, as evidenced by the reference and present disclosures (see for example, col. 9, Method of Treatment, of the reference disclosure).  
In regards to the process, the reference disclosure sets forth the same process for the production of the reference compound as instantly claimed (see cols. 7-9, Process for the Manufacture, of the reference disclosure).  
Therefore, the claimed invention is rendered obvious by the reference claims and disclosure.

Claims 1-9, 11, 12 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,150,793. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite 3-(4’-substituted)-benzyl-ether derivatives and compositions thereof.  The instant claims differ from the cited patent in the recitation of (a) the scope of the claimed compounds and (b) method for treatment utilizing the claimed compounds, i.e., the reference claims are limited to specific compounds including

    PNG
    media_image2.png
    187
    293
    media_image2.png
    Greyscale
.  Unlike the reference compound, the instant claims recite compounds wherein the phenyl moiety is substituted with groups such as methyl.  
However, where, as here, a compound is disclosed to have a particular utility, one of ordinary skill in the art would have a reasonable expectation that modifying the compound by the interchange of hydrogen and alkyl would yield compounds having similar properties. Hydrogen and methyl substitutions are known in the steroid art and have been held to be obvious variants of each other. See In re Wood, 582 F.2d 638, 199 USPQ 137 (CCPA, 1978). The interchange of an alkyl group and hydrogen, in and of itself, is obvious. See Ex Parte Bluestone, 135 USPQ 199 (B.P.A.I. 1961); In re Lincoln and Byrkit, 53 USPQ 40 (C.C.P.A. 1942); In re Druey and Schmidt, 138 USPQ 39 (C.C.P.A. 1963); In re Lohr and Spurlin, 137 USPQ 548 (C.C.P.A. 1963); In re Hoeksema, 158 USPQ 596 (C.C.P.A. 1968); In re Hoke, 195 USPQ 148 (C.C.P.A. 1977); Ex parte Fauque, 121 USPQ 425 (B.P.A.I. 1954); Ex parte Henkel, 130 USPQ 474, (B.P.A.I. 1960).
The claimed invention would have been obvious to one having ordinary skill in the art because the close structural similarity of the reference compound suggests the claimed compounds.  The skilled artisan would have the reasonable expectation that the claimed compounds would have the similar/same properties as the reference compound, as evidenced by the reference and present disclosures (see for example, col. 1, lines 13-22 of the reference disclosure).  
Therefore, the claimed invention is rendered obvious by the reference claims and disclosure.

Claims 1-9, 11, 12 and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application Nos. 16/968,237 and 17/414,826 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims recites 3-(4’-substituted)-benzyl-ether derivatives and compositions thereof.  The instant claims differ from the reference applications in the recitation of (a) the scope of the claimed compounds and (b) method for treatment utilizing the claimed compounds.  Unlike the instant claims, the reference claims are limited to treating (i) cannabinoids-related disease utilizing 

    PNG
    media_image3.png
    136
    246
    media_image3.png
    Greyscale
(‘237) or (ii) cognitive disorder utilizing 

    PNG
    media_image2.png
    187
    293
    media_image2.png
    Greyscale
(‘826).
However, where, as here, a compound is disclosed to have a particular utility, one of ordinary skill in the art would have a reasonable expectation that modifying the compound by the interchange of hydrogen and alkyl would yield compounds having similar properties. Hydrogen and methyl substitutions are known in the steroid art and have been held to be obvious variants of each other. See In re Wood, 582 F.2d 638, 199 USPQ 137 (CCPA, 1978). The interchange of an alkyl group and hydrogen, in and of itself, is obvious. See Ex Parte Bluestone, 135 USPQ 199 (B.P.A.I. 1961); In re Lincoln and Byrkit, 53 USPQ 40 (C.C.P.A. 1942); In re Druey and Schmidt, 138 USPQ 39 (C.C.P.A. 1963); In re Lohr and Spurlin, 137 USPQ 548 (C.C.P.A. 1963); In re Hoeksema, 158 USPQ 596 (C.C.P.A. 1968); In re Hoke, 195 USPQ 148 (C.C.P.A. 1977); Ex parte Fauque, 121 USPQ 425 (B.P.A.I. 1954); Ex parte Henkel, 130 USPQ 474, (B.P.A.I. 1960).
The claimed invention would have been obvious to one having ordinary skill in the art because the close structural similarity of the reference compound suggests the claimed compounds.  As evidenced by the present specification, the claimed compounds have similar/same properties as recited by the reference claims (see instant claims 11 and 12).
Therefore, the claimed invention is rendered obvious by the reference claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Note:  Copending Application No. 16/968,237 has been allowed but not patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 12 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for therapeutic treatment, does not reasonably provide enablement for prophylactic or preventive measure.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
As a general rule, enablement must be commensurate with the scope of claim 
language. MPEP 2164.08 states, "The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation." In re Wright, 999 F.2d 1557, 1561,27 USPQ2d 1510, 1513 (Fed. Cir. 1993)" (emphasis added). The "make and use the full scope of the invention without undue experimentation" language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts: "A lack of enablement for the full scope of a claim, however, is a legitimate rejection." The principle was explicitly affirmed most recently in LiebeI-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371,82 USPQ2d 1113; Auto. Tech. Int'l, Inc. v. BMWofN. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
Pursuant to In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. Some experimentation is not fatal; the issue is whether the amount of experimentation is "undue"; see In re Vaeck, 20 USPQ2d 1438, 1444.
Briefly, the instant claims are drawn to a method for treating the human or animal 
body suffering “from a pathology” or “wherein said pathology is selected from the group 
consisting of psychiatric and neurological disorders; neurodegenerative disorders....pain or reproductive disorders and skin inflammatory and fibrotic diseases’.
The present specification defines the terms “treatment” or “treating” as:
The terms "Treatment or treating" refer to both therapeutic treatment and prophylactic or preventive measures, wherein the object is to prevent or slow down the targeted pathologic condition or disorder. Those in need of treatment include those already with the disorder as well as those prone to have the disorder or those in whom the disorder is to be prevented. Hence, the subject to be treated herein may have been diagnosed as having the disorder or may be predisposed or susceptible to the disorder.
See paragraph bridging pages 4 and 5 of the present specification.

The terms prophylactic and prevent are defined as: 
prophylactic 
1.  Preventing disease; relating to prophylaxis.
2.  An agent that acts to prevent a disease.
prevent

1.  to keep from occurring; avert; hinder:
2.  to hinder or stop from doing something:
3.  to act ahead of; forestall.
4.  to precede.
5.  to anticipate.
The medical art teaches various treatment regimens for the various conditions 
encompassed by the instant claims. However, the instant claims are inclusive of prophylactic/preventing, which is deemed to be a “cure” since prevention of a disease is
interpreted to mean that the disease will entirely cease to manifest after administration of the composition. There is no known method(s) for the determination of a person susceptible to said disorders and Applicant has not demonstrated prevention or curing of any of the claimed diseases in-vitro or even in a mouse/rat model in order to provide some reasonable nexus between the compounds instantly claimed and the prevention of said diseases.
While the Applicants might be enabled for treatment in vitro, the Applicants are not enabled for curing/preventing any of the claimed diseases in vitro or in vivo. The high degree of unpredictability associated with the claimed method underscores the need to provide teachings in the specification that would provide the skilled artisan with specific treatment regimens that achieve a therapeutic benefit; however, the specification does not provide such guidance and fails to provide evidence that the instantly claimed compounds actually prevents or cures any disease. Without such guidance in the specification and the lack of correlative working examples, the claims would require an undue experimentation without a predictable degree of success on the part of the skilled artisan.

Claims 11, 12 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for example, enhancing memory, does not reasonably provide enablement for treating of every pathology in an animal.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, "The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation." In re Wright, 999 F.2d 1557, 1561,27 USPQ2d 1510, 1513 (Fed. Cir. 1993)" (emphasis added). The "make and use the full scope of the invention without undue experimentation" language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts: "A lack of enablement for the full scope of a claim, however, is a legitimate rejection." The principle was explicitly affirmed most recently in LiebeI-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371,82 USPQ2d 1113; Auto. Tech. Int'l, Inc. v. BMWofN. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
Pursuant to In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. Some experimentation is not fatal; the issue is whether the amount of experimentation is "undue"; see In re Vaeck, 20 USPQ2d 1438, 1444.
The instant claims are drawn to treating the human or animal body suffering
“from a pathology” or “wherein said pathology is selected from the group consisting of psychiatric and neurological disorders;….pain; reproductive disorders; and skin inflammatory and fibrotic diseases”.

The instant claims cover the treatment of every pathology including vastly different classes of pathologies such as psychiatric and skin inflammatory and fibrotic diseases.  There is no single compound in the medical art known to the useful in treating pathology in general or even in the treatment of every psychiatric disorder, every cancer, every neurodegenerative disorder, etc.
For example, Cancer is not a single disease, or cluster of closely related disorders. There are hundreds of cancers, which have in common only some loss of controlled cell growth. Cancers are highly heterogeneous at both the molecular and clinical level, something seen especially in, for example, the cancers of the breast, brain and salivary glands. They can occur in pretty much every part of the body. Here are some assorted categories:
With specific reference to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219 notes the "general unpredictability of the field [of] ...anti-cancer treatment." In re Application of Hozumi et al., 226 USPQ 353 notes the "fact that the art of cancer chemotherapy is highly unpredictable". More generally, the invention is directed toward medicine and is therefore physiological in nature. It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved," and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (COPA 1970).
Many, many mechanisms have been proposed over the decades as methods of treating the assorted cancers generally. Cytotoxic agents could be applied directly to the tumors cells, directly killing them. Immunotherapy involves stimulating the patient's immune system to attack cancer cells generally, either by immunization of the patient, in which case the patient's own immune system is trained to recognize tumor cells as targets, or by the administration of therapeutic antibodies as drugs, so the patient's immune system is recruited to destroy tumor cells by the therapeutic antibodies. Another approach would be to increase the amount or activity of the body's tumor suppressor genes, e.g. p53, PTEN, APC and CD95, which can for example activate DNA repair proteins, suppress the Akt/PKB signaling pathway, or initiate apoptosis of cancer cells. The angiogenesis inhibitor strategy was based on cutting off the blood supply that growing tumors need by shutting off the growth of new blood vessels by, for example, suppressing proliferation of endothelial cells or inducing apoptosis of endothelial cells. There is also the cancer stem cell paradigm, which hypothesizes that cancer could be treated generally, either by targeting the cancer stem cells themselves, or by targeting the epithelial-to-mesenchymal transition which supposedly generates the cancer stem cells. Yet another approach is to inhibit one or more of the assorted HSP90 proteins, which will supposedly disrupt the proper folding of signaling proteins that all cancers rely on. Inhibiting telomerase was said to be able to be able to simply stop cancer cells generally from being able to proliferate. Many of these approaches --- and there have been others as well --- have produced anti-cancer drugs. However, despite high hopes for success, and a plausible theory why these should work for cancers generally, none of these approaches have ever produced a drug which comes remotely near such a goal.
Specifically, the prior art knows that there never has been a compound capable of treating cancers generally. "The cancer therapy art remains highly unpredictable, and no example exists for efficacy of a single product against tumors generally." ( /www.uspto.gov/web/offices/pac/dapp/1 pecba.htm#7> ENABLEMENT DECISION TREE, Example F, situation 1). A similar statement appears at In re Application of Hozumi et al., 226 USPQ 353: "In spite of the vast expenditure of human and capital resources in recent years, no one drug has been found which is effective in treating all types of cancer. Cancer is not a simple disease, nor is it even a single disease, but a complex of a multitude of different entities, each behaving in a different way". There are compounds that treat a modest range of cancers, but no one has ever been able to figure out how to get a compound to be effective against cancer generally, or even a majority of cancers.
The attempts to find compounds to treat the various cancers arguably constitute the single most massive enterprise in all of pharmacology. This has not resulted in finding any treatment for tumors generally. Indeed, the existence of such a "silver bullet" is contrary to our present understanding in oncology. This is because it is now 
understood that there is no "master switch" for cancers generally; cancers arise from a bewildering variety of differing mechanisms. Even the most broadly effective antitumor agents are only effective against a small fraction of the vast number of different cancers known. This is true in part because cancers arise from a wide variety of sources, primarily a wide variety of failures of the body's cell growth regulatory mechanisms, but also such external factors such as viruses (an estimated at least 20% are of viral origin e.g. Human papillomavirus, EBV, Hepatitis B and C, HHV-8, HTLV-1 and other retroviruses, and quite possibly Merkel cell polyomavirus, and there is some evidence that CMV is a causative agent in glioblastoma), exposure to chemicals such as tobacco tars, excess alcohol consumption (which causes hepatic cirrhosis, an important cause of HCC), ionizing radiation, and unknown environment factors.
Accordingly, there is substantive "reason for one skilled in the art to question the objective truth of the statement of utility or its scope" (In re Langer, 183 USPQ 288, 297), specifically, the scope of covering cancer generally.
Similarly, In re Novak, 134 USPQ 335,337-338, says "unless one with ordinary skill in the art would accept those allegations as obviously valid and correct, it is proper for the examiner to ask for evidence which substantiates them." There is no such evidence in this case. Likewise, In re Cortright, 49 USPQ2d 1464, states: "Moreover, we have not been shown that one of ordinary skill would necessarily conclude from the information expressly disclosed by the written description that the active ingredient" does what the specification surmises that it does. That is exactly the case here. Moreover, even if applicants' assertion that cancer in general could be treated with these compounds were plausible --- which it is not ---, that "plausible" would not suffice, as was stated in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1301 : "If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to "'inventions" consisting of little more than respectable guesses as to the likelihood of their success."
Different types of cancers affect different organs and have different methods of growth and harm to the body, and different vulnerabilities. The skill thus depends on the particular cancer involved. There are some cancers where the chemotherapy skill level is high and there are multiple successful chemotherapeutic treatments. The mechanism in these situations, however, is not necessarily the same as is alleged for these compounds.
Taken as a whole, the skill level in oncology must be considered as low.  “It should be noted that oncology has the lowest success rates of any therapeutic area.” Cancer Drug Design and Discovery Neidle, Stephen, ed. (Elsevier/Academic Press, 2008) page 431.  There is even some understanding why this is so. Preclinical testing relies on immortal in vitro cell lines, but “Cell lines derived under artificial conditions and propagated for decades are not likely to be realistic, or to provide meaningful targets.” (page 428).  The next step is animal models, but “Preclinical efficacy models in cancer drug discovery … are usually rodent models bearing a transplantable tumor. Yet the vast majority of these investigational drugs fail to meet their pre-specified clinical benefit or efficacy endpoints … The predictive quality of standard animal models has been assessed in a retrospective analysis, with the conclusion that tumor specificity does not translate from laboratory to clinic. Human tumor xenografts that present tumors of a particular histology and tissue of origin do not predict for clinical activity in that tumor.” (page 427). In other words, successful animal tests with human tumor xenografts with cancer X do not predict success in humans with cancer X.  The obvious limitations of subcutaneously transplanted xenografts are a) that they do not reside in the same anatomical site as the corresponding tumor in patients; b) that these generally do not metastasize (which is usually how cancers commonly kill patients); c) that the blood vessels and stroma are of mouse, not human, origin; and d) that the cells used are from a homogeneous, not heterogeneous, cell type (real world cancers are normally heterogeneous).  Another part of the problem is that it is recognized that anti-cancer drugs are generally anomalous (as compared to other types of drugs), which greatly limits the ability to use general pharmacological knowledge:  “Clearly, the ability to predict acceptable pharmaceutical properties based on chemical structure would be highly desirable. In an attempt to meet this challenge "Lipinski's Rules" were formulated, based on a retrospective analysis of success rates of new orally administered agents entering early clinical trials ….  Interestingly, most commonly used cancer drugs fail to satisfy these criteria….Many marketed anticancer drugs break most of the rules of good pharmacokinetic (PK) behavior.” (page 429).  Yet another area of low skill level is the obstacle of poor understanding of resistance mechanisms which so often prevent drug candidates from being successful: “The most common cause of treatment failure of metastatic cancer is drug resistance… Resistance mechanisms remain an undetermined obstacle to the successful discovery and development of novel targeted therapies. The genomic instability that is a hallmark of cancer contributes to the ability of tumors to develop resistance during therapy (acquired resistance), and the intrapatient heterogeneity of most advanced solid tumors invariably leads to the selection of 
resistant clones (intrinsic resistance).” (page 430).
 Given the fact that, historically, the development of new cancers drugs has been difficult and time consuming, the quantity of experimentation needed is expected to be great.
MPEP 2164.01(a) states, "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)." That conclusion is clearly justified here. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 11, 12, 14 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims are indefinite for the following reasons:
Claims 5, 14 and 18 define R2 as inclusive of “C1-8 alkenyl".  However, Parent claim 1 recites "C2-6 alkenyl";
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 11, 17 and 17-20 recite the broad recitation “animal”, and the claim also recites “human” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims;
Claim 12 also recites broad limitations such as, dependence; hepatic diseases and narrower limitations such as, drug addiction; steatosis, NASH, liver cirrhosis, alcoholic steatosis, nephropathies, etc.
Claim 12 recites “abuse relapse and related disorder".  The term abuse relapse related disorder is not a well-defined category of disorder and, thus, it is unclear what is encompassed by said limitation; and
Claim 12 also recites “dependence”.  Dependence is defined as the state of being controlled/relying on someone or something else.  What is intended/encompassed by said term in the instant claim. 
For these reasons, the skilled artisan would be unable to determine the metes and bound of the claimed invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 14 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 
112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Instant claims 5, 14 and 18 recite R2 is inclusive of “C1-8 alkenyl".  However, parent claim 1 recites "C2-6 alkenyl".
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9, 11, 12 and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schaaf et al. (DE 972,443 submitted by applicant on IDS dated 5/19/2015 in parent applicant) in view of Baulieu et al. (US 2009/0143347).
Schaaf et al. teaches that 3-hydroxypreg-5-en-20-one and ethers thereof such
as:

    PNG
    media_image4.png
    187
    293
    media_image4.png
    Greyscale
, stimulate the cell formation of the epidermis (see the entire article).
The instant claims differ from the reference by substituted benzyloxy groups not exemplified by Schaaf.
However, ethers are known prodrugs and as taught by Schaaf, all ethers of 3-hydroxypreg-5-en-20-one would be useful in stimulating cell formation of the epidermis. The art also teaches various advantages such as improved drug efficacy, reduction of unwanted side effect(s), enhanced stability, etc. (see for example, US 5,512,570, Dorn, col. 12, lines 29- 57).
Based on the knowledge in the art at the time of the present invention as discussed above, the production of additional ethers as taught by Schaaf, including, substituted benzyloxy ethers as instantly claimed is rendered prima facie obvious.
The motivation would be based on the desire to obtain prodrugs with improved physical properties as taught by the secondary reference having properties as taught by Schaaf.
Additionally, hydrogen and methyl are considered obvious variants and, thus, the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results. In re Wood, 199 USPQ 137. It is also well known in the art that compounds having similar structure have similar properties. Therefore, one having ordinary skill in the art at the time of the invention would have the reasonable expectation that the modification the compound of Schaaf by addition of methyl to the 3-benzyloxy group would result in a compound with similar properties as taught by reference.
The examiner notes that according to the present specification, “[p]regnenolone derivatives that contain a 3-benzyloxy function (substituted or not) show no detectable metabolization of derivative of Pregnenolone in DHEA and Testosterone and very low metabolization in Allopregnanolone and Epiallopregnanolone” (see page 27 of the present specification).
However, Baulieu teaches molecules with 3-methyl ether are incapable of being converted into metabolites that can lead to undesired side effects (see for example, paragraphs 0015-0023, 0085) and as shown by the present specification, 3β-benzyloxypreg-5-en-20-one as taught by Schaaf also shows no detectable metabolization of derivative of Pregnenolone in DHEA and Testosterone and very low metabolization in Allopregnanolone and Epiallopregnanolone.
For these reasons, the instant claims are rendered prima facie obvious.

Claim 10 and 13-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schaaf et al. (DE 972,443 submitted by applicant on IDS dated 5/19/2015 in parent applicant) in view of Baulieu et al. (US 2009/0143347) as applied to claims 1-9, 11, 12 and 17-20 above, and further in view of Dudley (US 7,960,553).
As discussed above in paragraph #14, the claimed compounds are rendered prima facie obvious.
Claim 10 differs by reciting a process wherein

    PNG
    media_image5.png
    161
    174
    media_image5.png
    Greyscale
is reacted with 
    PNG
    media_image6.png
    138
    196
    media_image6.png
    Greyscale
in the presence of methyl triflate and/or a heterogeneous acid scavenger or  
    PNG
    media_image7.png
    113
    177
    media_image7.png
    Greyscale
 in the presence of a heterogeneous acid scavenger.

However, the art, as evidenced by Dudley, teaches the production of
methoxybenzyl ether via reacting an alcohol with

    PNG
    media_image6.png
    138
    196
    media_image6.png
    Greyscale
 or 
    PNG
    media_image7.png
    113
    177
    media_image7.png
    Greyscale
;

    PNG
    media_image8.png
    152
    470
    media_image8.png
    Greyscale
;

    PNG
    media_image9.png
    124
    462
    media_image9.png
    Greyscale
wherein compound 1 is 

    PNG
    media_image10.png
    308
    436
    media_image10.png
    Greyscale
(see the entire article, especially Figs. 1-3; col. 3, Table 1).  3As shown in Fig. 3, various alcohol including a steroid can be utilized in the process as taught by Dudley.
Therefore, the use of analogous compounds such as 3-hydroxypreg-5-en-20 one:  

    PNG
    media_image11.png
    128
    189
    media_image11.png
    Greyscale
 as taught by Schaff in the process of Dudley is rendered prima facie obvious. In re Durden, 226 USPQ 359 (1985). Once the general reaction has been shown to be old, the burden is on Applicants to present reasons or authority for believing that a group on the starting material would take part in or affect the basic reaction and, thus, alter the nature of the product or the operability of the process. In looking at the instant claimed process as a whole, as stated in In re Ochiai, 37 USPQ2d 1127 (1995), the claimed process would have been suggested to one skilled in the art.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628